ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The request for reconsideration has been considered but does NOT place the application in condition for allowance because: The Examiner has considered Applicant's response, but the remarks are not persuasive. Applicant's remarks are more limiting than the claim recitations.  
Applicant states that Ref. [524] does not teach at least wherein each leaf of the plurality of leaves has a different dimension.  Figure 3 of Ref. [524] is shown below.  The Examiner’s position is that the elements 32, 34, and arms/bars of assembly 30 have different dimensions (they are all of different lengths, have bends, or different apertures at different locations disclosed by Ref. [524], Figure 3) to meet the claim limitations of Claim 1, line 6 and Claim 13, line 3 of having “a different dimension.”

    PNG
    media_image1.png
    319
    597
    media_image1.png
    Greyscale


Applicant argues that Ref. [524] does not teach “at least one leaf has a first length along a first axis and a second length extending along a second axis and wherein the first and second axis are substantially perpendicular to one another.”  The Examiner’s position is that each of the elements and arms/bars extend in two directions, X and Y.  The Applicant’s remarks are interpreting the prior art in a Z direction.  The Examiner notes that the interpretation of the bends of each arm/bar would still meet the broad limitation of “substantially perpendicular.”  However, the Examiner was interpreting the elements and arms/bars to have a length and a width to meet the limitation.  The X and Y axes are perpendicular to each other, even when each of the pieces are stacked on top of one another.  Additionally, a track can be considered a leaf, and Applicant’s interpretation of the definition of a leaf is too narrow.
The Applicant respectfully disagrees with Ref. [524] teaching a hinge.  The Examiner respectfully disagrees with the Applicant.  Ref. [524] explicitly states that the assembly 30 is a hinge assembly (paragraph [0024]).  Additionally, paragraph [0025] discloses “a representative hinge assembly 30 is a four-bar hinge assembly shown in Figs. 2, 3, 4, and 6-8.  Such a hinge assembly includes a track 32 . . . .”  While Ref. [524] is a piece of prior art relating to a shim assembly 40, the Examiner is relying on the public disclosure of the hinge assembly 30 to meet the claim limitations.  Regardless, the structure of the elements 32, 34, and arms/bars of assembly 30 are structurally and functionally acting as a hinge to meet the claim limitations of a hinge.
Applicant states that Ref. [524] does not teach any “leaf” having a non-symmetrical shape.  The Applicant describes a fold line along the length of applicant’s own invention.  The Applicant is holding the prior art to a higher standard than the claim limitations.  If the elements 32, 34, arms/bars of assembly 30 are folded along a width direction, the elements and arms/bars are non-symmetrical (due to bends, apertures, or shapes).
With regards to Applicant’s remarks with respect to Ref. [101], the Examiner respectfully disagrees.  Elements 16, 18, 24, and 72 meet the broad limitation of “leaf” and “leaves.”  Applicant’s remarks are more limiting than the claim recitations.  Elements 18/22 and 24 are each attached at two locations.  Element 18/22 is connected at two articulations points, one on each end (18/22 moves with respect to 16 and moves with respect to 24).  Element 24 moves with respect to 18/22 and with respect to 72.  Both elements meet the claim limitations as currently recited.  Separately, the Examiner has only recited one instance of arm assembly 18/22 and one instance of element 24. The Examiner is not relying on the second assembly 18 with identical arms 22 and 24.  Therefore, 16, 18/22, 24, and 72 meet the limitation of having a different dimension from each other.  Further, Claim 13 states the broad limitation of “substantially flat.”  The elements of Ref. [101] meet the metes and bounds of the broad limitations as currently claimed.  
Regarding, Applicant’s arguments with respect to the elements of Ref. [101] being symmetrical.  The Examiner reproduces Fig. 5 of Ref. [101] below.  Applicant has not specified what the non-symmetrical shape is with respect to.  The element 18/22 is not symmetrical along the length or width, as there is a window.  Additionally, 24 is not symmetrical as the connection at each end is different from each side.  It is apparent that the elements are not symmetrical.


    PNG
    media_image2.png
    564
    574
    media_image2.png
    Greyscale

The Examiner respectfully disagrees with the Applicant’s remarks as they are more limiting than the current claim recitations.  The rejection is not withdrawn and the Examiner maintains the Final Rejection mailed on 03/28/2022.

/JASON W SAN/            Primary Examiner, Art Unit 3677